Title: May 17. Monday.
From: Adams, John
To: 


       L. gave Us an Account of St. George at Paris, a Molatto Man, Son of a former Governor of Guadaloupe, by a Negro Woman. He has a sister married to a Farmer General. He is the most accomplished Man in Europe in Riding, Running, Shooting, Fencing, Dancing, Musick. He will hit the Button, any Button on the Coat or Waistcoat of the greatest Masters. He will hit a Crown Piece in the Air with a Pistoll Ball.
       Mr. Gimaet came on Board, to go to Port Louis with Captain Landais. The Affectation, in the Eyes, features, laugh, Air, gate, Posture, and every Thing of this Gentleman is so striking, that I cannot but think I see C.J.Q. or C.B. whenever I see him.
       Affectation proceeds from Vanity. Ease is the Opposite. Nature is easy, and simple. This Man thinks himself handsome, his Eyes, his Complexion, his Teeth, his Figure, his Step, and Air, have irresistable Charms, no doubt, in his Mind.
       L. will never accomplish any great Thing. He has Honour—Delicacy—Integrity—and I doubt not Courage—and Skill, and Experience. But he has not Art.—And I firmly believe there never was, or will be a great Character, without a great deal of Art. I am more and more convinced every day of the Innocence, the Virtue and absolute Necessity of Art and Design.—I have arrived almost at 44 without any. I have less than L. and therefore shall do less Things than even he.
       This Evening L. said that Mathematicians were never good Company. That Mathematicks made a Man unhappy. That they never were good writers.
       I said no nor the Lawyers—it had been often observed that Lawyers could not write.
       L. said that Observation is not just, there are many other Instances of that besides you.—This looks like Art, but was too obvious.
       I said, the Roman Lawyers were good Writers. Justinians Institutes were pure as Classicks. Several French Lawyers had been fine Writers as Cochin, &c.  and some English Lawyers as Bacon, Clarendon, Couper, Blackstone. But it was a common Observation in England, and I found it as common in Paris, that Lawyers were generally bad Writers.
      